UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-2348


EDDY R. BAILEY,

                  Plaintiff – Appellant,

          v.

THE CHRISTIAN BROADCASTING       NETWORK;   OFFICER    Y.   MORENO;
CHIEF CHRIS MITCHELL,

                  Defendants – Appellees,

          v.

THE    CHRISTIAN    BROADCASTING      NETWORK,        INCORPORATED;
CHRISTOPHER WILLIAMSON,

                  Movants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:10-cv-00129-RAJ-TEM)


Submitted:   May 31, 2012                     Decided:      June 15, 2012


Before DAVIS, WYNN, and FLOYD, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.
Eddy R. Bailey, Appellant Pro Se. David Drake Hudgins, Juliane
Corroon Miller, HUDGINS LAW FIRM, Alexandria, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Eddy     Bailey     appeals     the      district      court’s     judgment

denying relief on his 42 U.S.C. § 1983 (2006) claims against

Appellees Christian Broadcasting Network, Officer Yahzin Moreno,

and Chief Christopher Mitchell.                   Bailey also appeals certain

orders and rulings leading to the final judgment.                          We affirm in

part, vacate in part, and remand for further proceedings.

            Bailey     challenges        several      of    the    district     court’s

discovery    rulings.         “We    afford     substantial         discretion       to   a

district    court     in   managing       discovery         and    review      discovery

rulings only for abuse of that discretion.”                         United States ex

rel. Becker v. Westinghouse Savannah River Co., 305 F.3d 284,

290 (4th Cir. 2002). “A district court abuses its discretion

only where it has acted arbitrarily or irrationally, has failed

to   consider      judicially       recognized       factors       constraining        its

exercise    of    discretion,       or   when   it    has    relied     on    erroneous

factual or legal premises.”              L.J. v. Wilbon, 633 F.3d 297, 304

(4th Cir.) (internal quotation marks and alterations omitted),

cert. denied, 132 S. Ct. 757 (2011).

            Bailey    claims     that     he    should      have    been     granted      an

extension    of    time    in    which     to     file     his     responses    to     the

Appellees’ Requests for Admission (“RFAs”).                       “A party may serve

on any other party a written request to admit . . . facts, the

application of law to fact, or opinions about either” that are

                                           3
within the permissible scope of discovery.                        Fed. R. Civ. P.

36(a)(1)(A).      If the party served with the RFAs does not respond

within thirty days following service, the matters are deemed

admitted    and   “conclusively        established     unless        the    court,   on

motion, permits the admission to be withdrawn or amended.”                         Fed.

R. Civ. P. 36(b); see Fed. R. Civ. P. 36(a)(3).                       Withdrawal or

amendment is permissible “if it would promote the presentation

of the merits of the action and if the court is not persuaded

that it would prejudice the requesting party in maintaining or

defending the action on the merits.”               Fed. R. Civ. P. 36(b).

            In    ruling   on   Bailey’s     motion,       the    magistrate       judge

heard     arguments    from     both    parties     regarding        prejudice       and

excusable    neglect      but   made   no    factual    findings       as    to    these

issues.     The magistrate judge’s holding appears to have been

based on his conclusion that he was bound by the language of

Rule 36(a), rather than any consideration of the discretionary

factors established by Rule 36(b).                 However, as the motion for

extension of time to respond to RFAs was, in essence, a motion

to   withdraw     deemed    admissions,      the    Rule     36(b)    factors      were

integral to the court’s determination.                 See Gutting v. Falstaff

Brewing Corp., 710 F.2d 1309, 1313 (8th Cir. 1983).                        Reliance on

an   erroneous    legal    premise     and   failure    to       consider    the   Rule

36(b) factors in ruling on a motion to file RFAs out of time

constitutes an abuse of discretion.                  See Wilbon, 633 F.3d at

                                         4
304; Conlon v. United States, 474 F.3d 616, 625 (9th Cir. 2007).

Although     the   district      court       was        required      to        correct    the

magistrate     judge’s       ruling   if     it        found   the    ruling        “clearly

erroneous or . . . contrary to law,” Fed. R. Civ. P. 72(a), the

court denied Bailey’s objections summarily and without further

explanation.       Thus, we conclude that the district court abused

its discretion in denying Bailey’s motion for an extension of

time and in deeming the RFAs admitted on this basis.

             We conclude that the court’s error is harmless with

regard to the grant of summary judgment in favor of Mitchell, as

Bailey’s    proposed     responses      to       the    RFAs   would       not    have    been

sufficient    to   avoid      summary    dismissal         even      if    accepted.           In

granting judgment for Moreno as a matter of law, however, the

district court’s factual findings relied significantly on the

deemed-admitted RFAs.           Because we are unable to determine the

effect of these RFAs on the court’s findings, we can accord no

deference to the court’s factual findings or to its ultimate

conclusion    that     the    trial     testimony         required         judgment       as    a

matter of law in favor of Moreno.                        We therefore vacate that

portion of the discovery order deeming the RFAs admitted, as

well   as    the   judgment      in     favor      of     Moreno,         and    remand    for

consideration of the Rule 36(b) factors in ruling on Bailey’s

motion for an extension of time to file responses to the RFAs.



                                             5
In    so    doing,      we    express         no    opinion     as     to    the     propriety         of

granting such a motion in this instance.

                 Bailey      raises       three          additional      challenges          to       the

court’s      disposition           of     the       parties’        requests       for     sanctions

pursuant to Fed. R. Civ. P. 37.                               The Federal Rules of Civil

Procedure         provide          that       “[i]f       a    party        fails     to     provide

information or identify a witness as required by [Fed. R. Civ.

P.]    26(a)       or     (e),      the    party         is   not     allowed       to     use    that

information or witness to supply evidence on a motion, at a

hearing, or at a trial, unless the failure was substantially

justified or is harmless.”                    Fed. R. Civ. P. 37(c)(1).                    The court

is further authorized to “impose other appropriate sanctions”

upon       the    opposing         party’s          motion      and    after        providing          an

opportunity         to       be    heard.            Fed.      R.     Civ.    P.     37(c)(1)(C).

Appropriate         sanctions           may        include     “directing           that    .     .     .

designated        facts       be    taken       as       established,”        “prohibiting            the

disobedient party from supporting or opposing designated claims

or defenses,” and “striking pleadings in whole or in part.”                                           See

Fed. R. Civ. P. 37(b)(2)(A)(i)-(iii), 37(c)(1)(C).                                         The party

facing sanctions carries the burden of demonstrating that his

failure to comply was harmless or substantially justified, and

the district court has “broad discretion” in determining whether

such a burden has been met.                         Carr v. Deeds, 453 F.3d 593, 602

(4th Cir. 2006).

                                                     6
               Bailey       specifically      argues           that     the    district      court

erred in denying his claims for damages based on loss of future

wages;    in     limiting      the    testimony           of    Dr.    David     Reid;    and    in

denying his motion for sanctions.                         We conclude that the court

abused     its     discretion         in     ruling            on     these    motions.          In

sanctioning Bailey by denying his claims for future wages and

limiting Dr. Reid’s testimony, the magistrate judge failed to

expressly        consider       whether         Bailey          demonstrated         that       his

noncompliance with discovery rules was substantially justified

or     harmless.            Similarly,      in       denying          Bailey’s      motion      for

sanctions,       the    magistrate         judge     did        not    expressly     find      that

Appellees        violated       their       duty      to        disclose       or    supplement

disclosure; nor did he announce the basis for the sanction he

imposed.         The    district        court       overruled          Bailey’s      objections

summarily and provided no further explanation in upholding these

rulings.       In the absence of evidence that the court considered

“the factors constraining its exercise of discretion” as set out

in Rule 37(c)(1)(C), we conclude that the record is insufficient

to permit meaningful judicial review.                               See Wilbon, 633 F.3d at

304.      Additionally,         to    the     extent           the    court    relied     on    the

magistrate judge’s conclusion that Bailey could not support a

finding of damages based on lost future wages, we note that this

determination          on    the     merits         was    not        supported      by   proper

fact-finding.          We therefore vacate the court’s rulings on these

                                                7
motions and remand for further consideration in accordance with

Rule 37(c). 1          Again, we express no opinion about the appropriate

disposition as to these motions.

                Turning       to    the        remaining    issues      Bailey    raises        on

appeal, we have reviewed the record and conclude that there is

no reversible error in (1) the district court’s orders granting

in part Appellees’ motion filed pursuant to Fed. R. Civ. P.

12(b)(6), and granting in part Appellees’ motion for summary

judgment;        (2)    the    court’s          discovery   rulings       pertaining       to    a

witness’s        address,          eye     examination       reports,      and    the      RFAs

relating to Appellee Mitchell; and (3) the court’s exclusion of

certain witnesses and evidence at trial.                          Accordingly, we affirm

these rulings for the reasons stated by the district court and

the magistrate judge.                (E.D. Va. filed Feb. 3, 2011 & entered

Feb.       4,   2011;    May   23,       2011;     filed    June    21,    2011   &   entered

June 22, 2011; Aug. 30, 2011; filed Aug. 31, 2011 & entered

Sept. 1, 2011; filed Sept. 9, 2011 & entered Sept. 12, 2011;

Trial Tr. dated Sept. 13, 2011, at 10-17, 41-42, 59-60).

                We     deny    Bailey’s          motions    for    transcripts        at    the

Government’s            expense          and     for   leave       to     file     documents


       1
       To the extent Bailey asks this court to impose sanctions
against the Appellees, we conclude he has failed to establish
any valid basis for imposing sanctions in this appeal, and we
deny such request.



                                                   8
electronically, and we deny the Appellees’ motion to strike. 2       We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                    AFFIRMED IN PART,
                                                     VACATED IN PART,
                                                         AND REMANDED




     2
        Although the documents with which Bailey seeks to
supplement the record on appeal are not properly before us, see
Fed. R. App. P. 10; United States v. Husein, 478 F.3d 318,
335-36 (6th Cir. 2007); see Lowry v. Barnhart, 329 F.3d 1019,
1024-25 (9th Cir. 2003), we conclude that striking these
documents is unnecessary, as we simply decline to consider them.



                                    9